DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 04/14/20
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yerby (US 2013/0256560 A1) in view of Victor et al. (US 2014/0264074 A1).
Regarding claims 1, 18, and 21, Yerby discloses a sterilization method, system (Fig.2 and Fig.3B) and a sterilizer using electromagnetic radiation [0002] comprising: 
A housing (Fig.1:20) including one or more walls defining a sterilization chamber (Fig.3A) for containing electromagnetic radiation (Fig.3B:42) and for enclosing the one or more medical devices, the housing having one (Fig.1:36) opening for receiving the one or more medical devices [0002] and a door that hinges open [0028] to allow individual access to the one or more medical devices, the door providing a seal [0027] between the sterilization chamber and an external environment when closed;
At least one electromagnetic radiation source (Fig.3B:42) comprising a plurality of electromagnetic radiation emitters arranged in an at least one array (Fig.3B), wherein the emitters are positioned to emit electromagnetic radiation [0035] within the sterilization chamber;
An internal control circuit [0041 and 0044] for controlling a sterilization cycle, the internal control circuit includes a plurality of sensors that validate the sterilizer is completely closed during the sterilization cycle, prevent sterilization of non-system components, and prevent radiation emission into the external environment [0041-0042], the sterilization chamber further including a liner [0029-0033] with sterilizing radiation reflecting material adapted to reflect and distribute the radiation;
One or more individualized trays (Fig.2:54) that correspond to the one or more medical devices, wherein each individualized tray can independently pivot out (Fig.2:56 and 57) of the sterilizer for ease of loading by a user;
At least one electromagnetic UV-C radiation source comprising a plurality of mercury-based UV-C emitting bulbs arranged in an at least one array (Fig.3B:42; and [0035-0036]) and embedded within the one or more walls (Fig.5:42 and 80) of the sterilization chamber, wherein the bulbs are positioned to emit electromagnetic UV-C radiation within the sterilization chamber; 
An internal control circuit [0041 and 0044] for controlling a sterilization cycle with sterilizer software [0041 and 0045] the internal control circuit further including a plurality of sensors that validate the sterilizer is completely closed during the sterilization cycle [0042], prevent sterilization of non-system components, and prevent radiation emission into the external environment; 
The sterilization chamber further including a liner [0029-0033] with sterilizing radiation reflecting material adapted to reflect and distribute the UV-C radiation;
Enclosing [0045-0048] one or more medical devices in a sterilizer, the sterilizer including a housing with one or more walls defining a sterilization chamber for containing electromagnetic radiation, the sterilization chamber further including a liner [0029-0033] with sterilizing radiation reflecting material adapted to reflect and distribute the radiation;
Sealing [0046] the sterilization chamber with a door that hinges open to allow individual access to the one or more medical devices, the door providing a seal between the sterilization chamber and an external environment when closed;
Starting a sterilization cycle [0045-0048] with an internal control circuit for controlling the sterilization cycle with sterilizer software, the internal control circuit further including a plurality of sensors that validate the sterilizer is completely closed during the sterilization cycle, prevent sterilization of non-system components, and prevent radiation emission into the external environment [0041-0042];
Irradiating surfaces of the one or more medical devices [0045-0048] with electromagnetic radiation from at least one electromagnetic UV-C radiation source [0035] comprising a plurality of mercury-based UV-C emitting bulbs arranged in an at least one array and embedded within the one or more walls of the sterilization chamber (Fig.3B:42), wherein the bulbs are positioned to emit electromagnetic UV-C radiation within the sterilization chamber thereby destroying biological contaminants on the surfaces of the one or more medical devices;
One or more urinary intermittent catheters made from UVC-transparent and flexible material, the one or more catheters including a curved funnel (the trays 54 of Yerby in Fig.2 are capable of holding various different catheters, including urinary intermittent catheters);
One or more catheter insertion aids that mate with the one or more catheters and provide support and lubrication to the one or more catheters, the one or more insertion aids including a flexible insertion tip that matches a French size of the catheter (the trays 54 of Yerby in Fig.2 are capable of holding various different catheters, including urinary intermittent catheters); and
A sterilizer (Fig.1:20) including:
A housing including one or more walls (Fig.3A) defining a sterilization chamber for containing electromagnetic radiationFig.3B:42) and is capable of enclosing the one or more catheters and the one or more insertion aids, the housing having one (Fig.1:36) opening for receiving the one or more catheters and the one or more insertion aids and a door that hinges open to allow individual access to the one or more catheters and the one or more insertion aids,
The door providing a seal [0027] between the sterilization chamber and an external environment when closed; and
One or more individualized trays (Fig.2:54) that are capable of corresponding to the one or more catheters and the one or more insertion aids, wherein each individualized tray can independently pivot out (Fig.2:56 and 57) of the sterilizer for ease of loading by a user.
Yerby appears silent to disclose the use of scanners located in the sterilizer to scan each medical device placed into the sterilizer.
Victor et al. discloses catheter UV-C sterilization method and system [0002] where RFID scanner/read and write capabilities [0034] are used in order to acquire sterilization/device data [0002]. Victor et al. further teaches that medical devices include RFID chips [0034] so that the data may then be synced with the hospital’s Electronic Medical Records (EMR) database; and the use of a radiation sensor [0030]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Victor’s et al. RFID/radiation sensor to Yerby in order to acquire sterilization/device data to be synced with the hospital’s Electronic Medical Records (EMR) database.
Regarding claim 3, Yerby discloses a user interface (Fig.1:70). However, Yerby appears silent to disclose the use of scanners located in the sterilizer to scan each medical device placed into the sterilizer.
Victor et al. discloses catheter UV-C sterilization method and system [0002] where RFID scanner/read and write capabilities [0034] are used in order to acquire sterilization/device data [0002]. Victor et al. further teaches that medical devices include RFID chips [0034] so that the data may then be synced with the hospital’s Electronic Medical Records (EMR) database; and the use of a radiation sensor [0030]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Victor’s et al. RFID/radiation sensor to Yerby in order to acquire sterilization/device data to be synced with the hospital’s Electronic Medical Records (EMR) database.
Regarding claims 4, 19, and 22; Yerby appears silent to disclose the use of a Hall Effect sensor.
Victor et al. discloses catheter UV-C sterilization method and system [0002] where RFID scanner/read and write capabilities [0034] are used in order to acquire sterilization/device data [0002]. Victor et al. further teaches that medical devices include RFID chips [0034] so that the data may then be synced with the hospital’s Electronic Medical Records (EMR) database; and the use of a Hall Effect sensor [0030]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Victor’s et al. RFID/radiation sensor to Yerby in order to acquire sterilization/device data to be synced with the hospital’s Electronic Medical Records (EMR) database.
Regarding claims 5-9, Yerby discloses that the electromagnetic radiation source (thermal elements) is a plurality of mercury-based UV-C bulbs [0035]; that the electromagnetic radiation comprises ultraviolet wavelengths [0035] of radiation; that the plurality of radiation sources (Fig.3B:42) that are distributed throughout an inner surface of the sterilization chamber; and that are capable of generating heat.
Regarding claim 11, the sterilization chamber of Yerby (Fig.1) is capable of maintaining a pressurized environment.
Regarding claims 12-13, Yerby discloses that the plurality of radiation sources (Fig.3B:42) are distributed throughout an inner surface of the sterilization chamber.
Regarding claims 14-16 and 23-24, Yerby appears silent to disclose the use of scanners located in the sterilizer to scan each medical device placed into the sterilizer.
Victor et al. discloses catheter UV-C sterilization method and system [0002] where RFID scanner/read and write capabilities [0034] are used in order to acquire sterilization/device data [0002]. Victor et al. further teaches that medical devices include RFID chips [0034] so that the data may then be synced with the hospital’s Electronic Medical Records (EMR) database; and the use of a radiation sensor [0030]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Victor’s et al. RFID/radiation sensor to Yerby in order to acquire sterilization/device data to be synced with the hospital’s Electronic Medical Records (EMR) database.
Regarding claims 17 and 20, Yerby discloses one or more individualized trays (Fig.2:54) that correspond to the one or more medical devices, wherein each individualized tray can independently pivot out (Fig.2:56 and 57) of the sterilizer for ease of loading by a user, and that each tray (Fig.2:54) in Yerby is capable of being registered to accept a placement of up to six catheters and catheter insertion aid.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yerby (US 2013/0256560 A1) in view of Victor et al. (US 2014/0264074 A1) as applied to claim 1, and further in view of Reddy et al. (US 2012/0230868 A1).
Regarding claim 10, the combined Yerby sterilizer appears silent to disclose that the electromagnetic radiation includes infrared and microwave wavelengths of radiation.
Reddy et al. discloses a sterilization method and apparatus [0002] where microwave and infrared radiations are used [0009] in order to augment wet heat sterilization with other types of sterilization. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Reddy’s et al. microwave/infrared radiations to the combined Yerby sterilizer in order to augment wet heat sterilization with other types of sterilization.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,639,389 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-24 overlap the scopes of claims 1-30 of U.S. Patent No. 10,639,389 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798